Title: From Benjamin Franklin to ——— Destouches, 25 November 1780
From: Franklin, Benjamin
To: Destouches, ——


Sir,
Passy, Nov. 25. 1780.
I received the Letter you did me the honour to write to me the 20th. Instant. I had regularly communicated to Capt. Courter your preceding Propositions, but having never received any Answer from him, I think his Compliance is not to be depended on. As the Vessel he Commanded was a Private Ship of War, & not belonging to the Government of America, I have no Authority to give him Orders, and probably he has entred some other Engagement. I shall however forward to him at L’Orient your last Letter, and desire him to write to you directly. If he accepts your offer he has already an American Commission, which would be convenient, as I can grant no new Ones here to Vessels fitted out by the king’s Subjects. I thank you for the offer of being interested in your Ship, but I have constantly declin’d such offers, and cannot engage in any Enterprise of that Nature. I am very sensible of the honour you propose to do me, by giving your Ship my Name, but as I cannot be of any Service to the Undertaking, I beg leave to decline that also.
With great Regard, and best Wishes for your Success, I have the Honour to be, Sir, &c.
M. Destouches, Negociant, Dunkerque.
